office_of_chief_counsel internal_revenue_service memorandum number release date cc fip -------- postn-129496-07 uilc date date to stuart mann program manager financial institutions products lmsb fs from donald j drees jr senior technician reviewer branch financial institutions products cc fip subject notification of withdrawn letter_ruling request legend ---------------------------------------------------------------------- taxpayer ---------------------------------------- year year date ------- ------- -------------------------- issues pursuant to a of revproc_2007_1 2007_1_irb_1 this is to notify you that taxpayer has withdrawn a letter_ruling request regarding sec_101 and sec_7702 of the internal_revenue_code after we reached a conclusion adverse to that requested and to provide you our view on issues raised in the request postn-129496-07 taxpayer requested a ruling that a change in death_benefits and the addition of qualified additional benefit riders the qab riders to contracts originally issued before date the pre-defra contracts would not cause the pre-defra contracts to become subject_to sec_7702 as it existed on date taxpayer also requested a ruling that a change in death_benefits and the addition of qab riders to contracts originally issued before date the pre-tamra contracts and together with the pre-defra contracts the grandfathered contracts would not cause the pre-tamra contracts to become subject_to the amendments to sec_7702 or sec_7702 the reasonable mortality rule conclusions sec_7702 will apply as it exists on the date on which death_benefits are changed or qab riders are added facts taxpayer issued life_insurance contracts between year and year the pre-tamra contracts were intended to comply with then sec_101 by satisfying the guideline_premium_limitation of sec_101 and sec_101 and the applicable_percentage requirements of sec_101 and sec_101 contracts issued after date were intended to comply with sec_7702 by satisfying both the guideline premium requirements of sec_7702 and sec_7702 and by falling within the cash_value corridor of sec_7702 and sec_7702 the pre-tamra contracts were not designed to comply with the reasonable mortality rule contracts issued after date were intended to comply with the reasonable mortality rule the taxpayer now wants to permit holders of grandfathered contracts to add one or more qab riders to the grandfathered contracts the additions of the qab riders are subject_to taxpayer’s receipt of evidence of insurability the express terms of the grandfathered contracts do not address the qab riders the qab riders include two types of riders that waive cost of insurance coi charges in the event of total and permanent disability a rider that provides life_insurance coverage on an additional insured under the contract who must be a family_member of the primary insured sometimes coupled with a waiver of coi charges for the rider in the event of total and permanent disability and a rider that provides life_insurance coverage for the children of the individual insured under the contract each of the qab riders qualifies as a qualified additional benefit within the meaning of sec_7702 the taxpayer has a practice of allowing contract holders to add qab riders under contracts issued before date the only death_benefit offered to contract holders was an increasing death_benefit where the amount_at_risk remained level for the duration of the contract the taxpayer now wants to permit holders of grandfathered contracts to elect to have their death_benefits become level so that the amount_at_risk decreases as the cash_value increases the terms of the grandfathered contracts do postn-129496-07 not expressly provide the holders of grandfathered contracts with the option of electing a different death_benefit at the time of issuance the taxpayer was not technologically able to offer level death_benefits law and analysis the pre-defra contracts the pre-defra contracts were intended to comply with then sec_101 by satisfying the guideline_premium_limitation of sec_101 and sec_101 and the applicable_percentage requirements of sec_101 and sec_101 the deficit_reduction_act_of_1984 required contracts issued after date to comply with sec_7702 earlier effective dates and alternative transitional rules apply in the case of certain contracts defra pl hr states in pertinent part in general -except as otherwise provided in this subsection the amendments made by this section shall apply in contracts issued after date in taxable years ending after such date the staff of joint_committee on taxation 98th cong 2d sess general explanation of the revenue provisions of the deficit_reduction_act_of_1984 pincite comm print states in pertinent part contracts issued in exchange for existing contracts after date are to be considered new contracts issued after that date the exercise of an option or right granted under the contract as originally issued does not result in an exchange and does not constitute the issuance of a new contract for purposes of new sec_7702 and any applicable transition_rules if the option guaranteed terms that might not have otherwise been available when the option is exercised in addition a change in an existing contract will not be considered to result in an exchange if the terms of the resulting contract that is the amount or pattern of death_benefits the premium pattern the rate or rates guaranteed on the issuance of the contract or mortality and expense charges are the same as the terms of the contract prior to the change the negative implication of the language in the jct bluebook is that the addition of qab riders and the change in the death_benefit to a level death_benefit would result in an exchange a contract that is exchanged for an existing contract after the effective postn-129496-07 date is to be considered a new contract issued after that date therefore the defra provisions will apply to all contracts that undergo the modifications presented above the pre-tamra contracts the pre-tamra contracts were not designed to comply with the reasonable mortality rule the technical_and_miscellaneous_revenue_act_of_1988 required contracts entered into on or after date to comply with the reasonable mortality rule tamra pl hr states in pertinent part effective date -the amendments made by this section usc note shall apply to contracts entered into on or after date h_r report states in pertinent part reason for change concerns have been raised that some insurance_companies are taking aggressive positions with respect to mortality and expense charges contrary to the intent of congress when the definition of life_insurance was enacted the committee believes that it is appropriate to clarify that such practices with respect to mortality and expense charges are not reasonable effective date the provision generally is effective for all life_insurance contracts issued on or after date and for all life_insurance contracts that are materially changed on or after date a material_change for this purpose has the same meaning as a material_change under the provisions relating to modified endowment contracts see iii b above h_r conf_rep states in pertinent part house bill the reasonable mortality rule applies to contracts entered into or materially changed on or after date the senate amendment did not contain a provision on unreasonable mortality and senate amendment postn-129496-07 expense charges for the purposes of the definition of life_insurance conference agreement no inference is intended by this provision that present law does not require mortality and expense charges specified in a life_insurance_contract to be reasonable the conference agreement follows the house bill with modifications the provision is effective with respect to contracts entered into on or after date therefore the material_change language that is referenced by the house version of the effective date provisions for the unreasonable mortality charge rules of sec_7702 will cause a life_insurance_contract to be entered into anew for purposes of sec_7702 if there is an increase in future_benefits we read the intent expressed in the house report together with the acquiescence of the conference agreement to follow the house bill with modifications to trigger the loss of grandfathering on the facts presented by the taxpayer to do otherwise would virtually eliminate the ability to lose grandfathered status except in the clearest of circumstances new contracts actually issued after the effective date or tax_avoidance and does not follow the intent of congress therefore the reasonable mortality rule will apply to all pre-tamra contracts that undergo the modifications presented above this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call -------------------- if you have any further questions by _____________________________ donald j drees jr senior technician reviewer branch financial institutions products
